DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6. 	Claim(s) 1-4, 6-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzelier et al. (Publication No. US 2018/0220373) and further in view of Zhang et al. (Publication No. US 2020/0266922).
 	Regarding claim 1. Arzelier teaches a method for a user equipment (UE) configured with coverage enhancement configuration (Arzelier, the Abstract), the method comprising: 
 	receiving first data associated with traffic to be transmitted to a serving cell (Arzelier, Figure 1, pp [31]-[34]); 
 	determining whether the UE is within a coverage area (Arzelier, Figures 1, 2 and 3, pp [31]-[36]); and 
 	deactivating the coverage enhancement configuration before transmitting the first data to the serving cell when the UE is determined to be within the coverage area (Arzelier, pp [38]-[39], [47], [49]).
 	Arzelier does not teach “ultra reliable and low latency communications”. 
	Zhang teach “ultra reliable and low latency communications” (Zhang, Figures 5, 6 and 7, pp [87]-[89]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Arzelier by incorporating teachings of Zhang, method and system for providing an efficient way to detect and providing puncturing information in an ultra reliable and low latency communications (URLLC) traffic coverage area and Enhanced Mobile Broadband (eMBB) area thus the system provides an improvement for eMBB traffic performance in the ultra reliable and low latency communications (URLLC) coverage area or the Enhanced Mobile Broadband (eMBB) area. 
 	Regarding claim 11. Arzelier teaches a user equipment (UE) configured with coverage enhancement configuration (Arzelier, the Abstract), comprising: 
 	one or more non-transitory computer-readable media storing computer-executable instructions (Arzelier, pp [168]); and 
 	at least one processor coupled to the one or more non-transitory computer-readable media (Arzelier, pp [168]), and configured to execute the computer-executable instructions to: 
 	receive first data associated with traffic to be transmitted to a serving cell (Arzelier, Figure 1, pp [31]-[34]); 
 	determine whether the UE is within a coverage area (Arzelier, Figures 1, 2 and 3, pp [31]-[36]); and 
 	deactivate the coverage enhancement configuration before transmitting the first data to the serving cell when the UE is determined to be within the coverage area (Arzelier, pp [38]-[39], [47], [49]).
 	Arzelier does not teach “ultra reliable and low latency communications”. 
	Zhang teach “ultra reliable and low latency communications” (Zhang, Figures 5, 6 and 7, pp [87]-[89]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Arzelier by incorporating teachings of Zhang, method and system for providing an efficient way to detect and providing puncturing information in an ultra reliable and low latency communications (URLLC) traffic coverage area and Enhanced Mobile Broadband (eMBB) area thus the system provides an improvement for eMBB traffic performance in the ultra reliable and low latency communications (URLLC) coverage area or the Enhanced Mobile Broadband (eMBB) area. 
 	Regarding claim 20. Arzelier teaches a method for a base station (Arzelier, the Abstract), comprising: 
 	transmitting, to a user equipment (UE) configured with coverage enhancement configuration (Arzelier, Figures 1, 2 and 3, pp [31]-[[36]); and 
 	receiving, from the UE, an indicator indicating that the UE is within a coverage area (Arzelier, Figures 1, 2 and 3, pp [31]-[36]), wherein the UE deactivates the coverage enhancement configuration while in the coverage area and uses the configuration to transmit data associated with traffic to the base station (Arzelier, pp [38]-[39], [47], [49]).
	Arzelier does not teach “a first configuration message to configure the UE for ultra reliable and low latency communications (URLLC) data transmission” or “a second configuration message to configure the UE for enhanced mobile broadband (eMBB) data transmission”. 
	Zhang teach “a first configuration message to configure the UE for ultra reliable and low latency communications (URLLC) data transmission” (Zhang, Figures 5, 6 and 7, pp [87]-[89]), and “a second configuration message to configure the UE for enhanced mobile broadband (eMBB) data transmission” (Zhang, pp [96]-[98]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Arzelier by incorporating teachings of Zhang, method and system for providing an efficient way to detect and providing puncturing information in an ultra reliable and low latency communications (URLLC) traffic coverage area and Enhanced Mobile Broadband (eMBB) area thus the system provides an improvement for eMBB traffic performance in the ultra reliable and low latency communications (URLLC) coverage area or the Enhanced Mobile Broadband (eMBB) area. 
 	Regarding claim 2. Arzelier, as modified by Zhang, teaches the method of claim 1, wherein deactivating the coverage enhancement configuration comprises cancelling a repetition transmission over an allocated resource (Arzelier, pp [38]-[39]).
 	Regarding claim 3. Arzelier, as modified by Zhang, teaches the method of claim 1, further comprising: 
 	receiving second data associated with enhanced mobile broadband (eMBB) traffic to be transmitted to the serving cell (Zhang, pp [88]-[90], [94]-[95]);
 	determining that the UE is outside the URLLC coverage area (Arzelier, pp [31]-[36]); and 
 	activating the coverage enhancement configuration before transmitting the second data to the service cell (Arzelier, pp [31]-[36]).
 	Regarding claim 4. Arzelier, as modified by Zhang, teaches the method of claim 3, further comprising: 
 	suspending a URLLC configuration used for transmission of the first data (Zhang, pp [87]-[89]; and Arzelier, pp [38]-[39], [47], [49]); and 
 	transmitting the second data to the serving cell using an eMBB configuration (Zhang, pp [96]-[98]).
 	Regarding claim 6. Arzelier, as modified by Zhang, teaches the method of claim 3, further comprising: 
 	releasing a URLLC configuration used for transmission of the first data (Zhang, pp [87]-[89]); and 
 	transmitting the second data to the serving cell using an eMBB configuration (Zhang, pp [88]-[90], [94]-[95]).
 	Regarding claim 7. Arzelier, as modified by Zhang, teaches the method of claim 3, wherein transmitting the first data comprises transmitting the first data using a configured grant (CG) configuration associated with the URLLC traffic, the method further comprising: 
 	transmitting the second data to the serving cell using the same CG configuration associated with the URLLC traffic and dropping the first data (Zhang, pp [95]-[97]).
 	Regarding claim 8. Arzelier, as modified by Zhang, teaches the method of claim 3, wherein the URLLC coverage area is smaller than an eMBB coverage area when the coverage enhancement configuration is applied (Zhang, pp [100]-[103]).
 	Regarding claim 9. Arzelier, as modified by Zhang, teaches the method of claim 3, wherein: 
 	transmitting the first data comprises transmitting the first data using a URLLC configuration and transmitting the second data comprises transmitting the second data using an eMBB configuration, and both the URLLC configuration and the eMBB configuration are preconfigured to the UE by the serving cell (Zhang, pp [87]-[90], [94]-[95]).
 	Regarding claim 10. Arzelier, as modified by Zhang, teaches the method of claim 1, wherein determining whether the UE is within the URLLC coverage area comprises determining whether the UE is within the URLLC coverage area based on using at least one of Reference Signal (RS) Received Power (RSRP) measurements or configured RS (Arzelier, pp [47], [50], [60]).
 	Regarding claim 12. Arzelier, as modified by Zhang, teaches the method of claim 10, wherein deactivating the coverage enhancement configuration comprises cancelling a repetition transmission over an allocated resource (Arzelier, pp [38]-[39]).
 	Regarding claim 13. Arzelier, as modified by Zhang, teaches the method of claim 10, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
 	receive second data associated with enhanced mobile broadband (eMBB) traffic to be transmitted to the serving cell (Zhang, pp [88]-[90], [94]-[95]);
 	determine that the UE is outside the URLLC coverage area (Arzelier, pp [31]-[36]); and 
 	activate the coverage enhancement configuration before transmitting the second data to the service cell (Arzelier, pp [31]-[36]).
 	Regarding claim 14. Arzelier, as modified by Zhang, teaches the method of claim 13, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
 	suspend a URLLC configuration used for transmission of the first data (Zhang, pp [87]-[89]; and Arzelier, pp [38]-[39], [47], [49]); and 
 	transmit the second data to the serving cell using an eMBB configuration (Zhang, pp [96]-[98]).
 	Regarding claim 16. Arzelier, as modified by Zhang, teaches the method of claim 13, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
 	release a URLLC configuration used for transmission of the first data (Zhang, pp [87]-[90]); and 
 	transmit the second data to the serving cell using an eMBB configuration (Zhang, pp [88]-[90], [94]-[95]).
 	Regarding claim 17. Arzelier, as modified by Zhang, teaches the method of claim 13, wherein transmitting the first data comprises transmitting the first data using a configured grant (CG) configuration associated with the URLLC traffic, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
 	transmit the second data to the serving cell using the same CG configuration associated with the URLLC traffic and dropping the first data (Zhang, pp [95]-[97]).
 	Regarding claim 18. Arzelier, as modified by Zhang, teaches the method of claim 13, wherein the URLLC coverage area is smaller than an eMBB coverage area when the coverage enhancement configuration is applied (Zhang, pp [100]-[103]).
 	Regarding claim 19. Arzelier, as modified by Zhang, teaches the method of claim 13, wherein: 
 	transmitting the first data comprises transmitting the first data using a URLLC configuration and transmitting the second data comprises transmitting the second data using an eMBB configuration, and both the URLLC configuration and the eMBB configuration are preconfigured to the UE by the serving cell (Zhang, pp [87]-[90], [94]-[95]).
 	Regarding claim 21. Arzelier, as modified by Zhang, teaches the method of claim 20, further comprising: 
 	after the UE moves out of the URLLC coverage area, receiving, from the UE, a second indicator indicating that the UE is outside the URLLC coverage area (Arzelier, pp [38]-[39], [47], [49]), wherein the UE: 
 	activates the coverage enhancement configuration while outside the URLLC coverage area, releases the URLLC configuration, and uses the eMBB configuration to transmit data associated with eMBB traffic to the base station (Zhang, pp [88]-[90], [94]-[95]; and Arzelier, pp [38]-[39], [47], [49]).

7. 	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzelier et al. (Publication No. US 2018/0220373) and further in views of Zhang et al. (Publication No. US 2020/0266922) and Islam et al. (Publication No. US 2022/0150950).
 	Regarding claim 5. Arzelier, as modified by Zhang, does not teach the method of claim 4, wherein the eMBB configuration is associated with a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook that is different from a second HARQ-ACK codebook associated with the URLLC configuration.
 	Islam teaches “the eMBB configuration is associated with a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook that is different from a second HARQ-ACK codebook associated with the URLLC configuration.” (Islam, the Abstract, pp [28]-[30]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Arzelier and Zhang, by incorporating teachings of Islam, methods and systems for providing communication in a wireless communication network based on prioritization statuses signals and data transmitted by an ultra-reliable low latency communication (URLLC) service or eMBB service wherein the UE can communicate signals with respect to additional signals based on prioritized indicators associated with hybrid automated repeat request (HARQ) feedbacks and time lines and urgent or non-urgent transmissions thus the systems guarantee for providing the most reliable communication for many wireless communication devices that transmit and receive communication signals in the most sufficient and effective manner.   
 	Regarding claim 15. Arzelier, as modified by Zhang, does not teach the method of claim 14, wherein the eMBB configuration is associated with a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook that is different from a second HARQ-ACK codebook associated with the URLLC configuration.
 	Islam teaches “the eMBB configuration is associated with a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) codebook that is different from a second HARQ-ACK codebook associated with the URLLC configuration.” (Islam, the Abstract, pp [28]-[30]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Arzelier and Zhang, by incorporating teachings of Islam, methods and systems for providing communication in a wireless communication network based on prioritization statuses signals and data transmitted by an ultra-reliable low latency communication (URLLC) service or eMBB service wherein the UE can communicate signals with respect to additional signals based on prioritized indicators associated with hybrid automated repeat request (HARQ) feedbacks and time lines and urgent or non-urgent transmissions thus the systems guarantee for providing the most reliable communication for many wireless communication devices that transmit and receive communication signals in the most sufficient and effective manner.
   
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644